McAvoy, J.
(dissenting). The evidence excluded would have supported the defendant’s contention that the notes sued on were not to be delivered to the payee until certain stock was delivered *526to the maker. This would have established a condition subsequent upon which the notes would become effective although their tenor was for immediate payment. Thus their plain intendment would be defeated by parole. This may not be done. I find the evidence was properly ruled out at trial.
The judgment should be affirmed.
Merrell, J., concurs.
Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.